ORDER

PER CURIAM.
AND NOW, this 8th day of January, 2001, Aaron M. Spiezer having been suspended from the practice of law in the State of *180New Jersey for a period of three months by Order of the Supreme Court of New Jersey dated June 27, 2000; the said Aaron M. Spiezer having been directed on October 19, 2000, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Aaron M. Spiezer is suspended from the practice of law in this Commonwealth for a period of three months, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.